Proceeding pursuant to CPLR article 78, inter alia, to review so much of a determination of the respondent Commissioner of the State Department of Social Services, dated October 8, 1976 and made after a statutory fair hearing, as affirmed a determination of the local agency to reduce petitioner’s public assistance grant so as to recover overpayments which resulted from petitioner’s failure to report unemployment insurance benefits received during a certain period. Determination annulled insofar as reviewed, on the law, without costs or disbursements, and respondents are directed to restore petitioner to his full grant of assistance and to return to him any moneys withheld pursuant to the portion of the determination which is under review. The evidence failed to establish willfulness on the part of petitioner to withhold information from the New York City Department of Social Services. On the contrary, when he filed for a grant of public assistance, petitioner advised the local agency that he had applied for unemployment insurance benefits and that his application was then pending. In addition, his testimony that he told a named employee of the local agency that he was receiving unemployment checks was not in any manner disputed. Further, there was no evidence of compliance by the local agency with regulations which require that the recipient of public assistance be given clear and specific notification to report changes in income (see 18 NYCRR 351.1 [b], 352.31 [d] [3]). Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.